—Appeal by the *523defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered September 21, 1995, convicting her of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Having failed to request a charge on the defense of intoxication (see, Penal Law § 15.25) with respect to the second degree murder charge, or to take exception to the charge as issued, the defendant’s contention that she was denied a fair trial by the court’s failure to deliver such a charge is unpreserved for appellate review (see, CPL 470.05 [2]; People v Adams, 166 AD2d 711). In any event, on this record, there was insufficient evidence of intoxication for a reasonable person to entertain a doubt as to the element of intent on that basis (see, People v Gaines, 83 NY2d 925; People v Rodriguez, 76 NY2d 918; People v Perry, 61 NY2d 849).
The sentence imposed was not excessive (see, People v Motley, 116 AD2d 596; People v Suitte, 90 AD2d 80). Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.